Citation Nr: 0831571	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  05-23 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for 
thyroiditis/hypothyroidism, including as secondary to 
exposure to toxins.

2.  Entitlement to service connection for 
urticaria/rash/hives, including as secondary to exposure to 
toxins.  

3.  Entitlement to service connection for photosensitivity to 
the sun, including as secondary to exposure to toxins.

4.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to exposure to toxins.

5.  Entitlement to service connection for coldness of the 
feet, including as secondary to exposure to toxins.

6.  Entitlement to service connection for asthma/bronchitis, 
including as secondary to exposure to toxins.

7.  Entitlement to service connection for dermatitis, 
including as secondary to exposure to toxins.

8.  Entitlement to service connection for insomnia, including 
as secondary to exposure to toxins.

9.  Entitlement to service connection for intolerance of the 
cold, including as secondary to exposure to toxins.

10.  Entitlement to service connection for bilateral hearing 
loss, including as secondary to exposure to toxins.

11.  Entitlement to service connection for tinnitus, 
including as secondary to exposure to toxins.

12.  Service connection for pulmonary lung nodules, 
granulomatous of the lung with calcification.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The appellant served on active duty from April 1972 to 
September 1973.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in 
February 2005 in which service connection for 
asthma/bronchitis, hearing loss, tinnitus, hypothyroidism 
(claimed as thyroiditis), a rash on the arms to include 
hives, urticaria, blisters, itching and cold/heat 
intolerance, dermatitis, photosensitivity to the sun, 
tingling and numbness and cramps to the calves, arches, and 
upper arms, coldness in the feet, and insomnia was denied; 
and in January 2006 in which service connection for cold 
intolerance as a result of exposure to herbicide was denied.

In a December 2006 rating decision, the RO denied service 
connection for pulmonary lung nodules, granulomatous of the 
lung with calcification.  In the same month, the veteran 
expressed disagreement with this decision.  However, the RO 
has not yet issued a statement of the case addressing this 
issue.  This issue is also remanded.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant believes that his claimed conditions are the 
result of his active service.  Specifically, he has stated 
and testified before a hearing officer at the local RO in 
February 2006 that he believes his disabilities are the 
result of exposure to toxins, including the herbicide Agent 
Orange, that he and others came into contact with at Camp 
Pendleton when receiving gear, equipment, and other supplies 
that were shipped back from Vietnam.  

In support of this argument, the veteran has submitted 
numerous service department documents, including reports on 
proposed environmental clean-up of Camp Pendleton following 
investigation into toxins stored there; ships logs and unit 
histories for the USS Cleveland, which off loaded retrograde 
cargo from Vietnam in Hawaii and San Diego in 1971, and unit 
histories for the veteran's unit.

VA and private medical records show that the veteran has been 
treated for his claimed conditions.

However, these records further reflects that a diagnosis of 
multiple sclerosis was reportedly considered in 2005 and more 
recently, in October 2006, a diagnosis of Muckle-Wells 
syndrome was considered.  Internet research reveals that this 
disorder involves a cluster of symptoms including rash, 
hives, pins and needles sensation, and progressive deafness-
conditions for which the veteran is claiming service 
connection.  VA treatment records do not show that the 
diagnosis of Muckle-Wells syndrome-or any other syndrome-
has been ruled out.

The veteran has submitted the statements of his wife and 
brother, who attest to their observations of some of the 
symptoms-asthma/bronchitis, a skin condition, and insomnia-
within a year after the veteran's discharge to the present.  
The veteran's witnesses attest to other symptoms-hearing 
loss, tinnitus, photosensitivity to the sun, and lung 
problems-developing more recently.

The veteran has not undergone VA examination.  Given the lay 
statements and the veteran's testimony concerning the 
continuity of his symptomatology from service to the present, 
and the complexity and possible inter-relatedness of his 
current medical conditions, medical examination is necessary 
to clarify the precise nature, extent, and etiology of 
claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 
79 (2006).

In addition, the veteran submitted a timely notice of 
disagreement to the denial of service connection for his 
claimed lung condition in December 2006.  Hence, the claim 
must be remanded for the preparation of a statement of the 
case. Manlincon, supra; Godfrey v. Brown, 7 Vet. App. 398, 
408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1. Ensure that all identified private and 
VA medical treatment records that are not 
already of record are obtained. Document 
negative responses, and inform the 
veteran so that he may make attempts to 
procure the records on his own.

2.  Make all attempts to verify the 
veteran's exposure to toxins, including 
the herbicide Agent Orange.  Request 
assistance from the service department 
where necessary.

3.  Schedule the veteran for medical 
examination by the appropriate medical 
professionals to determine the nature, 
extent, and etiology of his claimed 
thyroiditis/hypothyroidism, 
urticaria/rash/hives, photosensitivity to 
the sun, peripheral neuropathy, coldness 
of the feet, asthma/bronchitis, 
dermatitis, insomnia, intolerance of the 
cold, bilateral hearing loss, and 
tinnitus.  All indicated tests and 
studies should be performed.  The claims 
folder, including a copy of this remand, 
must be provided to the examiners in 
conjunction with the examinations.

The examiners are asked to provide the 
following opinions:

Whether it is as least as likely as not 
that any diagnosed 
thyroiditis/hypothyroidism, 
urticaria/rash/hives, photosensitivity to 
the sun, peripheral neuropathy, coldness 
of the feet, asthma/bronchitis, 
dermatitis, insomnia, intolerance of the 
cold, bilateral hearing loss, and 
tinnitus-or in the alternative, any 
diagnosed multi-symptom condition, to 
include Muckle-Wells Syndrome-is related 
to the veteran's active service, 
including to any possible exposure to 
toxins including the herbicide Agent 
Orange.

All opinions expressed must be supported 
by a complete rationale.

4.  Issue a statement of the case 
regarding the issue of entitlement to 
service connection for pulmonary lung 
nodules, granulomatous of the lung with 
calcification.  The appellant should be 
apprised of his right to submit a 
substantive appeal as to this issue and 
to have his claim reviewed by the Board. 
Only if the veteran timely perfects his 
appeal as to the issue of entitlement to 
service connection for pulmonary lung 
nodules, granulomatous of the lung with 
calcification, undertake any and all 
development deemed essential and re- 
adjudicate the veteran's claim.

5.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claims for service connection 
for the claimed 
thyroiditis/hypothyroidism, 
urticaria/rash/hives, photosensitivity to 
the sun, peripheral neuropathy, coldness 
of the feet, asthma/bronchitis, 
dermatitis, insomnia, intolerance of the 
cold, bilateral hearing loss, and 
tinnitus, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If any decision remains adverse 
to the veteran, provide him and his 
representative with a supplemental 
statement of the case.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for VA 
examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991). The Board intimates no opinion as to the 
ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




